Appeal from a decision of the Workers’ Compensation Board, filed September 13,1979, which held that claimant’s disability after January 21, 1977 was causally related to an industrial accident sustained by him on January 1, 1977 and that his subsequent treatment at the Veterans Administration Hospital was necessary and authorized. The board found: “based on Dr. Russo’s testimony claimant has a continuing causally related disability subsequent to January 21, 1977, [and] treatment at the Veterans Administration Hospital was necessary and authorized.” Substantial evidence in the record supports this determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.